Broomall, J.,
concurring. — The chancellor, MacDade, J., in the above case, having submitted an opinion and final decree dismissing exceptions to his decree nisi, findings of fact and conclusions of law, whereby the bill of complaint is dismissed, and President Judge Fronefield having written and submitted a dissenting opinion recommending that plaintiff’s sixth and seventh exceptions be sustained and a decree entered granting the prayer of the bill, it now becomes the duty of the undersigned as a member of this court, consisting of three members, either to concur in the opinion of the chancellor or join in the dissenting opinion.
After a careful reading of the notes of testimony, with due consideration of the briefs of counsel, I am of the opinion that the resolution of the Commissioners of Rad-nor Township recommending to the State Engineer, P. W. A., that the award of the contract in question be made to the Underpinning & Foundation Company, Inc., is the selection of that company by the township as the lowest bidder. It follows upon such a designation being made that the township lacks legal authority thereafter to eliminate the filter from the specifications on all bids with the result that another becomes the lowest bidder. This filter could have been eliminated before the designation, and an award then made to the one appearing to be the lowest bidder. If eliminated after the designation, then it may only be done on the designated bid of the successful bidder. The designation of the lowest bidder as the successful bidder is an acceptance of its proposals, and nothing may be done thereafter to affect its rights except under the terms submitted, in this case that any and all bids may be rejected, either in whole or in part.
*265Defendants contend that the provision in the advertisement for bids that “no contract will be awarded until bids have been examined and passed by the State Engineer, P. W. A.,” has the legal effect of holding open for further consideration all bids received. There might be some force to this argument if all bids before the designation of the lowest bidder had been submitted to the engineer for such action and then returned to the township for designation of the lowest bidder. If the engineer then recommended, as the township has decided, that the filter item be eliminated, this would have the effect of holding open the designation of the lowest bidder. If such were the facts, then the township could strike out the filter item from all bids and designate the lowest bidder on the remaining items. This, even though the result would be the designation of a bidder as the lowest who in fact was not the lowest bidder on all the items, including the filter.
That the resolution recommending to the engineer “that the award of contract no. 2 be made to the Underpinning & Foundation Company, Inc.,” was a legal designation of the lowest bidder by the township is so clearly set forth in the dissenting opinion that it is unnecessary to repeat or add to what is therein stated.
The writer therefore joins in the dissenting opinion.
The effect of this opinion, concurring in the above dissenting opinion, being that a majority of the court are of the opinion that the prayers of the bill be granted, counsel will therefore prepare and submit a final decree.

Opinion and decree